DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William E. McCracken on 06/21/2022.
The application has been amended as follows: 
1. (Currently Amended) A deicing apparatus for aircraft, comprising: at least one passive vortex tube adapted to be mounted at a location at or adjacent a component of an aircraft and adapted to heat the component, in combination with an aircraft wing that  develops at least one of lift and propulsion for the aircraft wherein the at least one vortex tube is mounted in the aircraft wing.
2. (Canceled)
3. (Previously presented) A deicing apparatus for aircraft, comprising: 
a passive vortex tube adapted to be mounted at a location at or adjacent to a component of an aircraft and adapted to heat the component; 
in combination with an aircraft wing wherein the vortex tube is mounted in the aircraft wing; 
wherein the aircraft wing comprises a rotating wing.
4. (Previously presented) The deicing apparatus of claim 1, wherein the aircraft wing comprises a stationary wing.
5. (Previously presented) The deicing apparatus of claim 1, wherein a plurality of vortex tubes is disposed in the aircraft wing.
6. (Previously presented) The deicing apparatus of claim 1, wherein the aircraft wing includes at least one heat conduction passage.
7. (Original) The deicing apparatus of claim 6, wherein the aircraft wing further includes at least one heat spreading apparatus.
8. (Original) The deicing apparatus of claim 7, further including a heat transfer device separate from the heat spreading apparatus.
9. (Original) The deicing apparatus of claim 7, further including a heat transfer device combined with the heat spreading apparatus.
10. (Previously presented) The deicing apparatus of claim 1, wherein the at least one vortex tube is disposed one of at and adjacent to a leading edge of the aircraft wing.
11. (Previously presented) A method of deicing a component of an aircraft, the method comprising the steps of: 
providing at least one passive vortex tube at a first location one of adjacent to and in the aircraft component wherein the step of providing at least one passive vortex tube comprises the step of disposing the at least one vortex tube in an aircraft wing that develops at least one of lift and propulsion; 
providing a heat spreading apparatus at a second location one of adjacent to and in the aircraft component wherein the heat spreading apparatus is operable by heat conduction; 
operating the aircraft to provide high velocity air to an inlet of the at least one vortex tube to develop heated air; 
delivering the heated air to the heat spreading apparatus; and 
transferring the heated air through the heat spreading apparatus by conductive heat transfer to the aircraft component.
12. (Canceled)
13. (Previously presented) A method of deicing a component of an aircraft, the method comprising the steps of: 
providing a passive vortex tube at a first location one of adjacent to and in the aircraft component; 
providing a heat spreading apparatus at a second location one of adjacent to and in the aircraft component; 
operating the aircraft to provide high velocity air to an inlet of the vortex tube to develop heated air; 
delivering the heated air to the heat spreading apparatus; and 
transferring the heated air from the heat spreading apparatus to the aircraft component; 
wherein the step of providing a passive vortex tube comprises the step of disposing the vortex tube in an aircraft wing; 
wherein the aircraft wing comprises a rotating wing.
14. (Previously presented) The method of claim 11, wherein the aircraft wing comprises a stationary wing.
15. (Currently amended) The method of claim 11, wherein the step of providing at least one passive vortex tube comprises the step of disposing a plurality of vortex tubes in  the aircraft wing.
16. (Previously presented) The method of claim 11, further including the step of providing at least one heat conduction passage between the at least one vortex tube and the heat spreading apparatus.
17. (Original) The method of claim 16, further including the step of providing a heat transfer device.
18. (Original) The method of claim 17, wherein the heat transfer device is separate from the heat spreading apparatus.
19. (Original) The method of claim 17, wherein the heat transfer device is combined with the heat spreading apparatus in a single device.
Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose all of the features of the independent claim, including the at least one vortex tube in an aircraft wing that develops at least one of lift and propulsion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647